Exhibit 10.1

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR UNDER THE SECURITIES LAWS OF APPLICABLE STATES OR ANY OTHER COUNTRY OR
JURISDICTION. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY
AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
ACT AND THE APPLICABLE STATE SECURITIES LAWS PURSUANT TO REGISTRATION OR
EXEMPTION THEREFROM, OR AS PROVIDED IN THIS WARRANT.

 

WARRANT TO PURCHASE SHARES OF COMMON STOCK

 

OF

 

MOBIQUITY TECHNOLOGIES, INC.

 

Issued on [__], 2018

 

This certifies that the person whose name appears on the signature page hereto
is entitled, subject to the terms and conditions of this Warrant, to purchase
from MOBIQUITY TECHNOLOGIES, INC., a New York corporation (the “Company”), with
its principal office at 35 Torrington Ln., Shoreham, NY 11786, at any time
following the date hereof, and prior to 5:00 p.m. Eastern time on [__], 2028
(the “Expiration Date”), the Warrant Shares (as defined below) at the Warrant
Price (as defined below), upon delivery at the principal offices of the Company,
of a duly executed subscription form in the form attached hereto as Exhibit 1
and simultaneous payment of the full Warrant Price for the number of Warrant
Shares being purchased. The Warrant Price and the Warrant Shares purchasable
under this Warrant are subject to adjustment as provided herein.

 

This Warrant is issued in connection with that certain Agreement and Plan of
Merger, dated November 20, 2018, by and among the Company, Glen Eagles
Acquisition LP, AVNG Acquisition Sub, LLC, Advangelists, LLC (“Advangelists”),
and Deepankar Katyal (the “Merger Agreement”) and represents a portion of the
Equity Consideration (as defined in the Merger Agreement) delivered pursuant to
the terms of the Merger Agreement.

 

1.               Definitions. The following definitions shall apply for purposes
of this Warrant:

 

1.1            “Company” is defined in the first paragraph above and includes
any entity which shall succeed to or assume the obligations of the Company under
this Warrant.

 

1.2            “Fair Market Value” means the closing sales price of the shares
of Company’s common stock on any established stock exchange or a national market
system, or on any other market for which closing prices are available on which
the Company’s common stock is listed or quoted. If, however, the Company’s
common stock is quoted but closing prices are not reported, then the average of
the mean between the high bid and low asked prices for the Company’s common
stock shall be used instead of the closing price. In the absence of any
quotations for the Company’s common stock, the Fair Market Value of the Warrant
Shares shall be determined in good faith by the Board of Directors of the
Company.

 

1.3            “Holder” means the person whose name appears on the signature
page hereto.

 

1.4            “Shares” means shares of common stock of the Company, $0.0001 par
value per share, subject to adjustment as set forth herein.

 

1.5            “Warrant” means this Warrant and any warrant(s) delivered in
substitution or exchange therefor, as provided herein.

 

1.6            “Warrant Price” shall be equal to $0.14 per Share, subject to
adjustment as set forth herein .

 

1.7            “Warrant Shares” means an aggregate of [•]([•]) Shares, subject
to adjustment as set forth herein, purchasable upon the exercise, and in
accordance with the terms, of this Warrant.

 

 

 



 1 

 

 

2.               Exercise.

 

2.1          Method of Exercise. Subject to the terms and conditions of this
Warrant, the Holder may exercise this Warrant at any time, in full or partially,
on any business day after the date hereof and before the Expiration Date at the
Warrant Price. This Warrant is exercisable for up to the total number of Warrant
Shares by delivery of the subscription form attached hereto at the principal
offices of the Company, duly completed for the number of Warrant Shares
purchased, executed by the Holder, and payment therefor.

 

2.2          Form of Payment. Payment may be made, at the Holder’s option, by
(i) a check payable to the Company’s order, (ii) wire transfer of funds to the
Company, (iii) cancellation of indebtedness of the Company to the Holder, (iv) a
reduction of the number of Warrant Shares otherwise issuable upon the exercise
of this Warrant by a number of Shares having a Fair Market Value equal to the
Exercise Price payable for such Warrant Shares being purchased, or (v) any
combination of the foregoing.

 

2.3          Restrictions on Exercise. This Warrant may not be exercised if the
issuance of the Warrant Shares upon such exercise would constitute a violation
of any applicable federal or state securities laws or other laws, regulations or
rules.

 

3.               Issuance of Warrant Shares. This Warrant, or the pro rata
portion thereof that is exercised, shall be deemed to have been exercised
immediately prior to the close of business on the date of the delivery of the
subscription form for exercise as provided above, and the Holder shall be
treated for all purposes as the holder of record of such number of Warrant
Shares that are purchased as of the close of business on such date. This Warrant
shall be surrendered with the delivery of the subscription form for the final
exercise of the Warrant, provided however, surrender of this Warrant in
connection with the exercise thereof shall not be required if the Holder
delivers an executed affidavit of loss, damage or mutilation, and an executed
agreement to indemnify the Company (as reasonably requested by the Company).

 

4.               Adjustment Provisions. The number and character of Warrant
Shares issuable upon exercise of this Warrant (or any equity or other securities
or property at the time receivable or issuable upon exercise of this Warrant)
and the Warrant Price therefor, are subject to adjustment upon the occurrence of
the following events between the date this Warrant is issued and the date it is
exercised:

 

4.1          Adjustment for Splits, Dividends, Recapitalizations. etc. The
Exercise Price of this Warrant and the number of Warrant Shares issuable upon
exercise of this Warrant (or any other securities at the time issuable upon
exercise of this Warrant) shall each be proportionally adjusted to reflect any
dividend, split, reverse split, reclassification, recapitalization or other
similar event affecting the number of outstanding Shares of the Company (or such
other stock or securities).

 

4.2          Adjustment for Splits, Dividends and Distributions. In case the
Company shall make or issue, or shall fix a record date for the determination of
eligible holders entitled to receive, a dividend or other distribution payable
with respect to the Shares of the Company that is payable in (a) securities of
the Company, or (b) assets, then, and in each such case, the Holder, upon
exercise of this Warrant at any time after the consummation, effective date or
record date of such event, shall receive, in addition to the Warrant Shares
issuable upon such exercise prior to such date, the securities or such other
assets of the Company to which the Holder would have been entitled upon such
date if the Holder had exercised this Warrant immediately prior thereto (all
subject to further adjustment as provided in this Warrant).

 

4.3          Adjustment for Reorganization, Consolidation, Merger. In case of
any reorganization of the Company (or of any other entity, the equity or other
securities of which are at the time receivable on the exercise of this Warrant),
after the date of this Warrant, or in case, after such date, the Company (or any
such entity) shall consolidate with or merge into another entity or convey all
or substantially all of its assets to another entity and then distribute the
proceeds to its holders of Shares, then, and in each such case, the Holder, upon
the exercise of this Warrant (as provided in Section 3), at any time after the
consummation of such reorganization, consolidation, merger or conveyance, shall
be entitled to receive, in lieu of the Warrant Shares or other securities and
property receivable upon the exercise of this Warrant prior to such
consummation, the equity or other securities or property to which the Holder
would have been entitled upon the consummation of such reorganization,
consolidation, merger or conveyance if the Holder had exercised this Warrant
immediately prior thereto, all subject to further adjustment as provided in this
Warrant, and the successor or purchasing entity in such reorganization,
consolidation, merger or conveyance (if other than the Company) shall duly
execute and deliver to the Holder a supplement hereto acknowledging such
entity’s obligations under this Warrant; and in each such case, the terms of
this Warrant shall be applicable to the equity or other securities or property
receivable upon the exercise of this Warrant after the consummation of such
reorganization, consolidation, merger or conveyance.

 

 

 



 2 

 

 

4.4          Notice of Adjustments. The Company shall promptly give written
notice of each adjustment or readjustment pursuant to this Article 4, if any.
The notice shall describe the adjustment or readjustment and show in reasonable
detail the facts on which the adjustment or readjustment is based. The
description of such adjustments in any report, registration statement, or proxy
or information statement filed by the Company under the Securities Act or the
Securities Exchange Act of 1934, as amended, or in any press release issued by
the Company, shall constitute the notice of such adjustments, among other forms
of notice.

 

4.5          No Change Necessary. The form of this Warrant need not be changed
because of any adjustment in as provided in this Article 4.

 

5.               No Rights or Liabilities. This Warrant does not by itself
entitle the Holder to any voting rights or other rights as a shareholder of the
Company. In the absence of affirmative action by the Holder to purchase Warrant
Shares by exercise of this Warrant, no provisions of this Warrant, and no
enumeration herein of the rights or privileges of the Holder, shall cause the
Holder to be a shareholder of the Company for any purpose.

 

6.               No Impairment; Reservation of Shares. The Company will not
willfully avoid or seek to avoid the observance or performance of any of the
terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such action as may be
necessary or appropriate in order to protect the rights of the Holder against
wrongful impairment. Without limiting the generality of the foregoing, the
Company hereby represents and warrants that (i) the Warrant Shares, when issued,
sold and delivered in accordance with the terms of this Warrant for the
consideration expressed herein, will be duly and validly issued, fully paid and
nonassessable and will be free of restrictions on transfer other than
restrictions on transfer under applicable state and federal securities laws, and
(ii) it has reserved a sufficient number of authorized Shares for issuance of
the Warrant Shares upon the due exercise of this Warrant.

 

7.               Assignment; Transfer; Forfeiture. The Company may assign this
Warrant, and all of its rights and obligations hereunder to any entity that
acquires all or substantially all of the assets or equity interests of the
Company, or the Company’s successor as a result of merger or consolation (an
“Acquisition”), without the consent of the Holder. Such assignee shall
thereafter be deemed the “Company” for purposes of this Warrant. This Warrant is
issued to the Holder in connection with the Merger Agreement, and the Holder may
not assign this Warrant to any other person without the prior written consent of
the Company; provided, however, that this Warrant may be assigned to the Member
Representative (as defined in the Merger Agreement) pursuant to that certain
Member Merger Consideration and Release Agreement, or similar agreement, between
Advangelists and the Holder (the “Merger Consideration and Release Agreement”)
without the prior written consent of the Company. The Holder hereby acknowledges
and agrees that this Warrant may be forfeited in accordance with the terms and
conditions set forth in the Merger Consideration and Release Agreement.

 

8.               Governing Law. This Warrant shall be governed by and construed
under the internal laws of the State of New York as applied to agreements among
New York residents entered into and to be performed entirely within New York,
without reference to principles of conflict of laws or choice of laws.

 

9.               Headings. The headings and captions used in this Warrant are
used only for convenience and are not to be considered in construing or
interpreting this Warrant. All references in this Warrant to sections and
exhibits shall, unless otherwise provided, refer to sections hereof and exhibits
attached hereto, all of which exhibits are incorporated herein by this
reference.

 

10.            Notices; Notice of Certain Events. Except as may be otherwise
provided herein, all notices, requests, waivers and other communications made
pursuant to this Warrant shall be made by first-class mail, postage prepaid, or
overnight mail or courier and, if given by the Holder addressed to the Company
at the Principal Office, Attention: President; and if given by the Company,
addressed to the Holder at the address of the Holder shown on the books of the
Company.

 

11.            Severability. If one or more provisions of this Warrant are held
to be unenforceable under applicable law, such provision(s) shall be excluded
from this Warrant, and the balance of the Warrant shall be interpreted as if
such provision(s) were so excluded and shall be enforceable in accordance with
its terms.

 

12.            Terms Binding. By acceptance of this Warrant, the Holder accepts
and agrees to be bound by all the terms and conditions of this Warrant.

 

[Rest of page intentionally left blank. Signatures are on the next page.]

 

 

 



 3 

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed in its name
as of the date first above written.

 





  THE COMPANY:       MOBIQUITY TECHNOLOGIES, INC.              
By:______________________________   Name: Dean Julia   Title: Chief Executive
Officer           AGREED AND ACKNOWLEDGED:       THE HOLDER:              
_________________________   Name:



 

 

 



 4 

 

 

EXHIBIT 1

 

FORM OF SUBSCRIPTION

 

(To be signed only upon exercise of Warrant)

 

 

 

To: The President of Mobiquity Technologies, Inc.:

 

The undersigned, the holder of a right to purchase shares of common stock,
$0.0001 par value per share, (the “Warrant Shares”) of MOBIQUITY TECHNOLOGIES,
INC., a New York corporation (the “Company”), pursuant to that certain Warrant
to Purchase Shares of Common Stock of Mobiquity Technologies, Inc. (the
“Warrant”), dated as of [__], 2018, hereby irrevocably elects to exercise the
purchase right represented by such Warrant for, and to purchase thereunder,
[insert number] Shares of the Company and herewith makes payment of
__________________ Dollars ($_____________) therefor by the following method:
[insert form of payment per Section 2.2].

 

In connection with the aforesaid purchase of Warrant Shares, the undersigned
represents and warrants that:

 

(a)   The Warrant Shares acquired by it are being acquired for its own account,
for investment purposes and not with a view to any distribution within the
meaning of the Securities Act of 1933, as amended (the “Securities Act”). The
undersigned will not sell, assign, mortgage, pledge, hypothecate, transfer or
otherwise dispose of any of the Warrant Shares unless (i) a registration
statement under the Securities Act with respect thereto is in effect and the
prospectus included therein meets the requirements of Section 10 of the
Securities Act, or (ii) the Company has received a written opinion of its
counsel that, after an investigation of the relevant facts, such counsel is of
the opinion that such proposed sale, assignment, mortgage, pledge,
hypothecation, transfer or disposition does not require registration under the
Securities Act or any state securities law.

 

(b)   The undersigned understands that the resale of the Warrant Shares is not,
and is not being, registered under the Securities Act and the Warrant Shares
must be held indefinitely unless they are subsequently registered thereunder or
an exemption from such registration is available.

 

(c)   The undersigned recognizes that the acquisition of the Warrant Shares
involves a high degree of risk and is suitable only for persons of adequate
financial means who have no need for liquidity in this investment in that (i)
the undersigned may not be able to liquidate its investment in the event of
emergency; (ii) transferability is extremely limited; and (iii) it could sustain
a complete loss of its investment.

 

(d)   The undersigned represents that it (i) is competent to understand and does
understand the nature of its investment in the Shares; and (ii) is able to bear
the economic risk of its investment in the Warrant Shares.

 

(e)   The undersigned represents that, either alone or with its purchaser
representative (as such term is defined in Rule 501 promulgated under the
Securities Act), it has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of the acquisition
of the Warrant Shares.

 

(f)    The undersigned represents that it has reviewed all information regarding
the Company that has been filed with the Securities Exchange Commission. The
undersigned also represents that it has been furnished by the Company with all
information regarding the Company which it had requested or desired to know;
that all documents which could be reasonably provided have been made available
for its inspection and review; that it has been afforded the opportunity to ask
questions of and receive answers from duly authorized representatives of the
Company concerning the Company; and that it has had the opportunity to consult
with its own tax or financial advisor concerning an investment in the Company.

 

(g)   The undersigned consents to the placement of a legend on the Warrant
Shares stating that they have not been registered under the Securities Act and
setting forth or referring to the restrictions on transferability and sale
thereof. The undersigned is aware that the Company will make a notation in its
appropriate records with respect to the restrictions on the transferability of
the Warrant Shares.

 

 

 



 5 

 

 

(h)   The undersigned acknowledges and understands that THE WARRANT SHARES HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE
SECURITIES LAWS OF ANY STATE AND WILL BE OFFERED AND SOLD IN RELIANCE ON
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH LAWS. THE
WARRANT SHARES WILL BE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER SAID ACT AND SUCH
LAWS PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. THE WARRANT SHARES HAVE
NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION, ANY
STATE SECURITIES COMMISSION OR ANY OTHER REGULATORY AUTHORITY. ANY
REPRESENTATION TO THE CONTRARY IS UNLAWFUL.

 

(i)    The undersigned acknowledges that counsel to the Company will be relying,
and may rely, upon the foregoing in connection with any opinion of counsel it
may give with regard to the issuance of the Warrant Shares by the Company to the
undersigned, and any subsequent transfer of the Warrant Shares by the
undersigned, and agrees to advise the Company and its counsel in writing in the
event of any change in any of the foregoing.

 

DATED: _____________________

 



  HOLDER:   _________________________   Name:  

 

 

 

 

 

 

 

 

 



 6 

